An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Anderson on 2/24/2021.
The application has been amended as follows: 
1) Claim 1, lines 18-19, “out of the centrifugal blower” is deleted.
2) Claim 1, line 19-22, “the centrifugal blower installed in a drawer in a lower cabinet on a second plane below the bog wherein the drawer can be shifted from a use position inside the lower cabinet on a second plane below the hob wherein the drawer can be shifted from a use position inside the lower cabinet into a maintenance position outside the lower cabinet.” is replaced by – the centrifugal blower installed in a drawer in a lower cabinet on the second plane below the hob, wherein the drawer can be shifted from a use position inside the lower cabinet on the second plane below the hob into a maintenance position outside the lower cabinet.--
Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
An extractor device comprising a first air-guiding channel, having a mouth opening in a first plane positioned onto or above the plane of a hob, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
February 27, 2021